Case 1:19-cv-02316-RC Document 33 Filed 04/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
for the
District of Galeria

David Alan Carmichael
et al.

Plaintiffs

v. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

Defendants
1

4

US. f ; See Sill

Addendum 1 — a nba
Plaintiff Carmichael’s Declaration of Fact and Motion To Add To The Record As Evidence,
Carmichael’s Original Complaint And Subsequent Documents

1. The Carmichael v. Pompeo original Complaint which the Clerk filed on July 31, 2019 (ECF 1),
was signed as sworn under oath, verified by a notary public commissioned in Virginia, with the Notary’s
jurat seal affixed.

2. The Complaint — Amended, filed by the Clerk on December 3, 2019 (ECF 15), was signed by me
(p. 44 of 46) with a presumption of penalty of perjury, saying “I, David Alan Carmichael, swear that the
foregoing statements known by me first-hand are true. The other facts, deducible by the facts and
circumstances, are believed by me to be true unless refuted by proof.” I only recently discovered the
clerical error of the deletion or exclusion of the statement “under penalty of perjury.” I hereby do
declare it was a clerical error and I intended to add the statement that it was sworn under the penalty of
perjury under the laws of the United States. In lieu of that, I hereby declare that with regard to the
Complaint — Amended, I, David Alan Carmichael swear under the penalty of perjury under the laws of
the United States of America that the foregoing statements known by me first-hand are true. The other

facts, deducible by the facts and circumstances, are believed by me to be true unless refuted by proof.

Page | of 2
Case 1:19-cv-02316-RC Document 33 Filed 04/06/20 Page 2 of 2

3. The original complaint (ECF 1), and the Complaint Amended (ECF 15), and the facts therein,
have not been particularly refuted by the Defendants though they have had ample time. Facts from those
documents (ECF 1 & 15) were cited in the “Plaintiffs’ Combined Memorandum In Support of:
Response to Defendants’ Motions to Dismiss Rule 12(b)(1) and (6), or In The Alternative For Summary
Judgment under Rule 56; and Plaintiffs Cross-Motion for Declaratory Partial Summary Judgment and
Injunction On The First Cause of Action” (ECF 27, Att. 1) Facts from those documents (ECF 1 & 15)
were cited in the “Plaintiffs Statement of Undisputed and Uncontroverted Facts (ECF 27, Att. 3). The
Defendant had ample time to refute them particularly but has not done so.

4. Ihereby move, that the original complaint document, ECF 1, and the Complaint - Amended,

ECF 15, be ordered as evidence for the record.

I, David Alan Carmichael, swear under the penalty of perjury under the laws of the United States of
America, that the foregoing statements known by me first-hand are true. The other facts, deducible by

the facts and circumstances, are believed by me to be true unless refuted by proof.

(Signature): Al Ib Wax A ly

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

 

(Date) pl! 2020

Page 2 of 2
